Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Multihypothesis Pictures for H.26L” (provided by applicant) hereafter Flierl.
In regard to claim 1 Flierl discloses a method of video processing comprising:
partitioning a video block into a first set of sub-block according to a first pattern (Flierl Fig. 3 and Sections 2 and 3 note macrohypothesis patterns shown in Fig. 3, particularly note the iterative algorithm in the right column of pg. 527, a pattern is selected for a first reference picture, and optimized in conjunction with a second pattern used for a second reference picture);
partitioning the video block into a second set of sub-blocks according to a second pattern (Flierl Fig. 3 and section 3 note optimizing a selected macrohypothesis pattern for a second reference picture), 
wherein at least one sub-block in the second set has a different dimension than a sub-block in the first set (Flierl Fig. 3 note 8x8 hypothesis which has sub-blocks of different dimensions than another hypothesis); and
determining a prediction block for the current block, wherein the prediction block is a combination of a first intermediate prediction block generated from the first set of sub-blocks and a second intermediate prediction block generated from the second set of sub-blocks (Flierl Sections 2 and 3, note first paragraph of section 2, compensating a macroblock using a linear combination of two motion compensated blocks, further note section 3 selecting a separate macrohypothesis pattern for each reference picture). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Flierl further discloses that the sub-blocks in the first or the second set have a rectangular shape (Flierl Fig. 3 note 8x4 and 4x8 macrohypotheses include rectangular shapes). 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Flierl further discloses determining the first pattern or the second pattern based on a dimension of the video block (Flierl section 3, note selecting the first pattern according to the best partitioning pattern for the current block as indicated by prediction from a long term reference, note Fig. 2 showing that the suggested partitioning pattern for the current block includes differing dimensions for the sub-blocks of the current block). 

In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Flierl further discloses performing a prediction for each sub-block in the first set of sub-blocks to determine the first intermediate prediction block (Flierl section 2.1 note each prediction uses a reference picture with a motion vector for each sub-block in the selected macrohypothesis pattern). 

In regard to claim 14 refer to the statements made in the rejection of claim 1 above. performing a prediction for each sub-block in the second set of sub-blocks to determine the second intermediate prediction block (Flierl section 2.1 note each prediction uses a reference picture with a motion vector for each sub-block in the selected macrohypothesis pattern). 

Claims 15, 17, and 19-20 describe a video processing apparatus and computer readable medium storing instructions for performing functions substantially corresponding to claims 1, 3 and 5 above. Refer to the statements made in regard to claims 1, 3 and 5 for the rejection of claims 15, 17 and 19 which will not be repeated here for brevity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4,  6-7, 9-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flierl in view of Chen (2019/0230350).
In regard to claims 2 and 16 refer to the statements made in the rejection of claims 1 and 15 above. Flierl discloses generating first and second prediction blocks (Flierl section 2.1 note predicting a macroblock from a linear combination of prediction blocks). It is noted that Flierl does not disclose particular prediction methods. However, Chen teaches that multihypothesis prediction may be performed in conjunction with affine prediction method, advanced temporal motion vector derivation and/or bi-directional optical flow (Chen pars 38-42 note using generalized multi-hypothesis prediction with various prediction techniques including affine prediction and bi-directional optical flow prediction). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using the multi-hypothesis prediction of Flierl in conjunction with various prediction techniques as taught by Chen in order to derive a finer motion field as suggested by Chen (Chen par. 42). 

In regard to claims 4 and 18 refer to the statements made in the rejection of claims 1 and 15 above. It is noted that Flierl does not disclose details of a pattern with sub-blocks having non-uniform shapes. However Chen discloses partitioning a block into patterns that include sub-blocks with non-uniform shapes (Chen par. 148 note asymmetric mode partitions). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including asymmetric partitioning patterns taught by Chen in the macrohypotheses of Flierl in order to gain improved rate distortion matches as suggested by Chen (Chen par. 148). 


In regard to claims 6 and 7 refer to the statements made in the rejection of claim 1 above. Flierl further discloses partitioning video blocks into sets of subblocks for performing motion compensation from previous pictures (Flierl section 2). It is noted that Flierl does not disclose details of reference picture lists. However, Chen discloses performing generalized multi-hypothesis prediction using a first reference picture list and a different second reference picture list and performing bi-prediction using a reference from a first list and a reference from a second list (Chen par. 40 note bi prediction from list 0 and list 1 reference pictures). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating bi-prediction from first and second reference picture lists as taught by Chen in the invention of Flierl in order to gain the advantage of improved coding efficiency without introducing additional decoding burden as suggested by Chen (Chen par. 38 note providing more accurate estimates through prediction, also note par. 42 bi-prediction already supported by most codecs). 
In regard to claim 7 refer to the statements made in the rejection of claims 1 and 6 above. Chen discloses L0 and L1 reference picture lists, where L0 reference pictures correspond to previous pictures and L1 corresponds to subsequent pictures (Chen Fig. 3 note previous pictures in L0 list). Flierl further discloses partitioning the video block into the first and second sets of sub-blocks motion compensation of the video block based on a reference pictures which are both previous pictures (Flierl section 2). In combination with Chen as in claim 6 above Flierl discloses both the first and second sub-block predictors are derived from the L0 reference picture list. 

In regard to claim 9 refer to the statements made in the rejection of claims 1 above. Flierl discloses generating prediction blocks as a linear combination of intermediate blocks (Flierl section 2.1) It is noted that Flierl does not disclose details of weighting. However, Chen discloses generating prediction blocks a weighted combination of the first intermediate prediction block weighted using a first set of weights and the second intermediate prediction block weighted using a second set of weights (Chen pars 66-70 particularly note par. 70 scaling a weight set to generate a first and second weight sets for the L1 and L0 reference pictures). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using first and second weight sets as taught by Chen to perform he linear combining of Flierl in order to reduce the differences in reference pictures due to illumination change as suggested by Chen (Chen par. 69).  
In regard to claim 10 refer to the statements made in the rejection of claim 9 above. Chen further discloses the first set of weights or the second set of weights includes fixed-weight values (Chen par. 70 note fixed weight values of 0, 0.5 and 1).
In regard to claim 11 refer to the statements made in the rejection of claim 10 above. Chen further discloses that at least one value in the first set of weights is different than another value in the first set of weights (Chen note each weight in the first weight set, WL1 is different than any other e.g. 0.5 is different than the weight (s/s1)*wD). 
In regard to claim 12 refer to the statements made in the rejection of claim 11 above. at least one value in the second set of weights is different than another value in the second set of weights (Chen note  weights in the second weight set for L0 are different than others e.g. 0.5 is different than the weight (s/s0)*(1-wD)). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flierl in view of Chen as applied to claim 7 above, and further in view of Li et al (2014/0044179).
In regard to claim 8 refer to the statements made in the rejection of claim 7 above. Flierl discloses multi-hypothesis prediction including partitioning video blocks according to a plurality of patterns, that include sub-blocks of different dimensions, for generating intermediate blocks that are linearly are combine into a prediction block for predicting a current block (Flierl Fig. 3 and sections 2 and 3). Chen additionally discloses that the number of hypotheses in multi-hypothesis prediction may be extended beyond two (Chen par. 39 note switching between different numbers of n hypotheses). It is noted that neither Flierl nor Chen explicitly discloses using more than two hypotheses. However, Li discloses multi-hypothesis prediction including: 
generating a third intermediate prediction block (Li Fig. 10 and pars 117-134 particularly note par. 121 determining implicit hypothesis 4 indicating prediction block 1185);
generating a fourth intermediate prediction block (Li Fig. 10 and pars 117-134 particularly note par. 121 determining implicit hypothesis 4 indicating prediction block 1190);
determining a second prediction block based on the third intermediate prediction block and the fourth intermediate prediction block (Li par. 124 note summing prediction blocks Psb0 and Psb1); and 
determining a third prediction block based on the prediction block and the second prediction block (Li par. 124 note summing prediction blocks Psb0 and Psb1 with explicit hypothesis blocks Pe0 and Pe1). 
It is therefore considered obvious that one of ordinary skill in the art would recognize applying the macrohypothesis block patterns of Flierl and Chen to the third and fourth implicitly derived prediction blocks of Li in order to provide improved compression efficiency when performing scalable video encoding as suggested by Li (Li par. 117). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060268166 A1	Bossen; Frank et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423